Citation Nr: 0919927	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
disorder and fatigue, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from April to August 1982, 
and from September 1991 to March 1992.

By rating action dated in April 1998, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
Veteran's claims for service connection for a psychiatric 
disability and headaches, both to include as due to 
undiagnosed illness.  He was notified of this determination 
and of his right to appeal by a letter dated the following 
month, but a timely appeal was not received.  In a November 
2000 rating decision, the RO again denied service connection 
for a psychiatric disability, to include as due to 
undiagnosed illness, and also denied service connection for a 
sleep disorder/fatigue, to include as due to undiagnosed 
illness.  The Veteran was informed of this determination, as 
well as his appellate rights, in a February 2001 letter.  He 
sought to reopen his claims in October 2003.  

In a rating decision dated in March 2004, the RO concluded 
that new and material evidence had not been submitted and the 
claims for service connection for a psychiatric disability, 
headaches and a sleep disorder and fatigue, all to include as 
due to undiagnosed illness, remained denied.  This case was 
previously before the Board in May 2006, at which time it was 
remanded for additional development of the record, and to 
ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board received the service treatment records from the 
Veteran's first period of service in February 1995.  It was 
noted that the medical records for 1982 were attached, but 
the Veteran's service from 1991 to 1992 could not be 
verified.  The Veteran subsequently submitted some service 
treatment records from his second period of service.  In its 
May 2006 remand, the Board directed the RO to obtain the 
service treatment records for the Veteran's service from 
September 1991 to March 1992.  Following the VA's request for 
the service treatment records, the National Personnel Records 
Center reported it had previously sent the service treatment 
records in February 1995.  Since the Veteran has furnished 
some medical records from the 1991-1992 period of service, it 
is apparent that they exist, and a DD Form 214 confirms his 
active service with the Army/ARNG.  Although further delay is 
regrettable, another attempt must be made to procure the 
service treatment records for the Veteran's service from 
September 1991 to March 1992, to include contacting his 
reserve unit to obtain such records if necessary.  If all 
efforts are unsuccessful, the RO/AMC should make a finding 
regarding whether further attempts would be futile.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again contact the 
National Personnel Records Center in an 
attempt to obtain the service treatment 
records from the Veteran's service from 
September 1991 to March 1992.  The 
National Personnel Records Center should 
be advised that the records it sent in 
1995 did not include the service 
treatment records from 1991 to 1992.  If 
such records cannot be obtained, the 
National Personnel Records Center should 
so state.  If necessary, the RO/AMC 
should attempt to obtain the records 
through the Veteran's ARNG unit, or other 
appropriate facility.  

2.  If all efforts to obtain the service 
treatment records are unsuccessful, the 
RO/AMC should specifically determine 
whether further attempts to obtain such 
would be futile, and notify the Veteran 
of such.

3.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for headaches, a sleep 
disorder, fatigue and psychiatric 
disabilities since February 2007.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, and which have not already been 
associated with the claims folder.  

4.  Treatment records dating since 
September 2006 from the Washington, DC VA 
Medical Center should also be obtained

5.  Following completion of the above and 
review of the record, if any additional 
development is deemed necessary such 
should be accomplished.  Thereafter, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If his claims remain 
denied, he should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




